Title: From George Washington to the Masons of King David’s Lodge, Newport, Rhode Island, 18 August 1790
From: Washington, George
To: Masons of King David’s Lodge, Newport, Rhode Island

 

Gentlemen,
[Newport, R.I., 18 August 1790]

I receive the welcome which you give me to Rhode-Island with pleasure—and I acknowledge my obligations for the flattering expressions of regard contained in your address with grateful sincerity.
Being persuaded that a just application of the principles, on which the masonic fraternity is founded, must be promotive of private virtue and public prosperity, I shall always be happy to advance the interests of the Society, and to be considered by them a deserving Brother.
My best wishes, Gentlemen, are offered for your individual happiness.

Go: Washington

